FBICK, C. J.
I concur in the result. My first impressions were very strong that, in view of the whole record, the case at bar falls within that class where a contractor had agreed to furnish materials in accordance with the choice or direction of a person named in the contract, and where the choice of that person, although duly made, had been ignored. My associates, after a very careful consideration of the case, however, have arrived at a different conclusion. A just deference to their judgment induces me to yield my views to theirs. If the opinion of my Brethren is, however, to be construed to the effect, as I fear it may be, that a person in no case can recover as damages for breach of contract the difference between the cost of an article agreed to be furnished in accordance with the choice of a person agreed upon and some other article of the same kind just as good or better simply because the latter article is arbitrarily rejected by the person aforesaid upon the sole ground that the former was arbitrarily or for any reason chosen in preference to^ the latter, I must withhold my assent. I think that where A. agrees to furnish B. an article of a certain make, or one that is or may be sold only by a particular person or firm, B. has *309the right to insist upon that very article as stipulated for by him, although there could be obtained in the market many like articles just as good or better. It is B.’s choice and not that of another that must control, since that is his right under the contract.